 

DIRECTOR AGREEMENT

 

This DIRECTOR AGREEMENT is made as of the 25th day of May, 2011 (the
“Agreement”) by and between Wizard World, Inc., a Delaware corporation (the
“Company”), and John Maatta, an individual with an address 15266 Valley Vista
Blvd., Sherman Oaks, CA 91403 (the “Director”).

 

WHEREAS, the Company appointed the Director on May 25th, 2011 and desires to
enter into an agreement with the Director with respect to such appointment; and

 

WHEREAS, the Director is willing to accept such appointment and to serve the
Company on the terms set forth herein and in accordance with the provisions of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.           Position.  Subject to the terms and provisions of this Agreement,
the Company shall cause the Director to be appointed, and the Director hereby
agrees to serve the Company in such position upon the terms and conditions
hereinafter set forth, provided, however, that the Director’s continued service
on the Board of Directors of the Company (the “Board”) after the initial
one-year term on the Board shall be subject to any necessary approval by the
Company’s stockholders.

 

2.           Duties.  (a)  During the Directorship Term (as defined herein), the
Director make reasonable business efforts to attend all Board meetings, serve on
appropriate subcommittees as reasonably requested by the Board, make himself
available to the Company at mutually convenient times and places, attend
external meetings and presentations, as appropriate and convenient, and perform
such duties, services and responsibilities, and have the authority commensurate
to such position.

 

(b)           The Director will use his best efforts to promote the interests of
the Company. The Company recognizes that the Director (i) is or may become a
full-time executive employee of another entity and that his responsibilities to
such entity must have priority and (ii) sits or may sit on the board of
directors of other entities.  Notwithstanding the same, the Director will use
reasonable business efforts to coordinate his respective commitments so as to
fulfill his obligations to the Company and, in any event, will fulfill his legal
obligations as a Director. Other than as set forth above, the Director will not,
without the prior notification to the Board, engage in any other business
activity which could materially interfere with the performance of his duties,
services and responsibilities hereunder or which is in violation of the
reasonable policies established from time to time by the Company, provided that
the foregoing shall in no way limit his activities on behalf of (i) any current
employer and its affiliates or (ii) the board of directors of any entities on
which he currently sits.  At such time as the Board receives such notification,
the Board may require the resignation of the Director if it determines that such
business activity does in fact materially interfere with the performance of the
Director’s duties, services and responsibilities hereunder.

 

 

 

 

3.           Compensation.

 

(a)           Stock Option.  The Director shall receive, upon execution of this
Agreement, a non-qualified stock option to purchase up to one hundred and fifty
thousand (150,000) shares of the Company’s common stock at an exercise price per
share equal to the closing price of the Company’s common stock on the execution
date of this Agreement.  Such option shall be exercisable for a period of five
years.  The option shall vest in equal amounts over a period of three (3) years
at the rate of twelve thousand five hundred (12,500) shares per fiscal quarter
at the end of such quarter, commencing in the quarter in which the Director
enters into this Agreement, and pro-rated for the number of days the Director
serves on the Board during the fiscal quarter.  Notwithstanding the foregoing,
if the Director ceases to be a member of Board at any time during the three (3)
year vesting period for any reason (such as resignation, withdrawal, death,
disability or any other reason), then any un-vested options shall be irrefutably
forfeited.

 

(b)           Independent Contractor.  The Director’s status during the
Directorship Term shall be that of an independent contractor and not, for any
purpose, that of an employee or agent with authority to bind the Company in any
respect. All payments and other consideration made or provided to the Director
under this Section 3 shall be made or provided without withholding or deduction
of any kind, and the Director shall assume sole responsibility for discharging
all tax or other obligations associated therewith.

 

(c)           Expense Reimbursements.  During the Directorship Term, the Company
shall reimburse the Director for all reasonable out-of-pocket expenses incurred
by the Director in attending any in-person meetings, provided that the Director
complies with the generally applicable policies, practices and procedures of the
Company for submission of expense reports, receipts or similar documentation of
such expenses. Any reimbursements for allocated expenses (as compared to
out-of-pocket expenses of the Director) must be approved in advance by the
Company.

 

4.           Directorship Term.  The “Directorship Term,” as used in this
Agreement, shall mean the period commencing on the date hereof and terminating
on the earlier of the date of the next annual stockholders meeting and the
earliest of the following to occur:

 

(a)           the death of the Director;

 

(b)           the termination of the Director from his membership on the Board
by the mutual agreement of the Company and the Director;

 

(c)           the removal of the Director from the Board by the majority
stockholders of the Company; and

 

(d)           the resignation by the Director from the Board.

 

2

 

 

5.           Director’s Representation and Acknowledgment.  The Director
represents to the Company that his execution and performance of this Agreement
shall not be in violation of any agreement or obligation (whether or not
written) that he may have with or to any person or entity, including without
limitation, any prior or current employer. The Director hereby acknowledges and
agrees that this Agreement (and any other agreement or obligation referred to
herein) shall be an obligation solely of the Company, and the Director shall
have no recourse whatsoever against any stockholder of the Company or any of
their respective affiliates with regard to this Agreement.

 

6.           Director Covenants.

 

(a)           Unauthorized Disclosure.  The Director agrees and understands that
in the Director’s position with the Company, the Director has been and will be
exposed to and receive information relating to the confidential affairs of the
Company, including, but not limited to, technical information, business and
marketing plans, strategies, customer information, other information concerning
the Company’s products, promotions, development, financing, expansion plans,
business policies and practices, and other forms of information considered by
the Company to be confidential and in the nature of trade secrets. The Director
agrees that during the Directorship Term and thereafter, the Director will keep
such information confidential and will not disclose such information, either
directly or indirectly, to any third person or entity without the prior written
consent of the Company; provided, however, that (i) the Director shall have no
such obligation to the extent such information is or becomes publicly known or
generally known in the Company’s industry other than as a result of the
Director’s breach of his obligations hereunder and (ii) the Director may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process. This
confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of the Directorship Term, the Director will
promptly return to the Company and/or destroy at the Company’s direction all
property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data, other product or document, and any summary or compilation of the
foregoing, in whatever form, including, without limitation, in electronic form,
which has been produced by, received by or otherwise submitted to the Director
in the course or otherwise as a result of the Director’s position with the
Company during or prior to the Directorship Term, provided that the Company
shall retain such materials and make them available to the Director if requested
by him in connection with any litigation against the Director under
circumstances in which (i) the Director demonstrates to the reasonable
satisfaction of the Company that the materials are necessary to his defense in
the litigation and (ii) the confidentiality of the materials is preserved to the
reasonable satisfaction of the Company.

 

(b)           Non-Solicitation.  During the Directorship Term and for a period
of three (3) years thereafter, the Director shall not interfere with the
Company’s relationship with, or endeavor to entice away from the Company, any
person who, on the date of the termination of the Directorship Term and/or at
any time during the one year period prior to the termination of the Directorship
Term, was an employee or customer of the Company or otherwise had a material
business relationship with the Company.

 

3

 

 

(c)           Remedies.  The Director agrees that any breach of the terms of
this Section 6 would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law; the Director therefore
also agrees that in the event of said breach or any threat of breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent such breach and/or threatened breach and/or continued breach by the
Director and/or any and all entities acting for and/or with the Director,
without having to prove damages or paying a bond, in addition to any other
remedies to which the Company may be entitled at law or in equity. The terms of
this paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach hereof, including, but not limited
to, the recovery of damages from the Director. The Director acknowledges that
the Company would not have entered into this Agreement had the Director not
agreed to the provisions of this Section 6.

 

(d)           The provisions of this Section 6 shall survive any termination of
the Directorship Term, and the existence of any claim or cause of action by the
Director against the Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements of this Section 6.

 

7.           Indemnification.  The Company agrees to indemnify the Director for
his activities as a member of the Board as set forth in the Director and Officer
Indemnification Agreement attached hereto as Exhibit A.

 

8.           Non-Waiver of Rights.  The failure to enforce at any time the
provisions of this Agreement or to require at any time performance by the other
party hereto of any of the provisions hereof shall in no way be construed to be
a waiver of such provisions or to affect either the validity of this Agreement
or any part hereof, or the right of either party hereto to enforce each and
every provision in accordance with its terms. No waiver by either party hereto
of any breach by the other party hereto of any provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions at that time or at any prior or subsequent time.

 

9.           Notices.  Every notice relating to this Agreement shall be in
writing and shall be given by personal delivery or by registered or certified
mail, postage prepaid, return receipt requested; to:

 

If to the Company:

 

Wizard World, Inc.

1350 Avenue of the Americas, 2nd Floor

New York, NY 10019

Attn:  Gareb Shamus, President and CEO

Telephone: (646) 380-2486

Facsimile: (212) 707-8180

 

4

 

 

with a copy (which shall not constitute notice) to:

 

Lucosky Brookman LLP

33 Wood Avenue South, 6th Floor

Iselin, New Jersey 08830

Attn:  Joseph M. Lucosky, Esq.

Telephone: (732) 395-4400

Facsimile:   (732) 395-4401

 

If to the Director:

 

15266 Valley Vista Blvd.

Sherman Oaks, CA 91403

Telephone:  _____________

Facsimile: ______________

 

Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 9.

 

10.           Binding Effect/Assignment.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, personal representatives, estates, successors (including, without
limitation, by way of merger) and assigns. Notwithstanding the provisions of the
immediately preceding sentence, neither the Director nor the Company shall
assign all or any portion of this Agreement without the prior written consent of
the other party.

 

11.           Entire Agreement.  This Agreement (together with the other
agreements referred to herein) sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, between them as to such subject matter.

 

12.           Severability.  If any provision of this Agreement, or any
application thereof to any circumstances, is invalid, in whole or in part, such
provision or application shall to that extent be severable and shall not affect
other provisions or applications of this Agreement.

 

13.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without reference to the
principles of conflict of laws. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined in any court in the
State of New York and the parties hereto hereby consent to the jurisdiction of
such courts in any such action or proceeding; provided, however, that neither
party shall commence any such action or proceeding unless prior thereto the
parties have in good faith attempted to resolve the claim, dispute or cause of
action which is the subject of such action or proceeding through mediation by an
independent third party.

 

5

 

 

14.           Legal Fees.  The parties hereto agree that the non-prevailing
party in any dispute, claim, action or proceeding between the parties hereto
arising out of or relating to the terms and conditions of this Agreement or any
provision thereof (a “Dispute”), shall reimburse the prevailing party for
reasonable attorney’s fees and expenses incurred by the prevailing party in
connection with such Dispute; provided, however, that the Director shall only be
required to reimburse the Company for its fees and expenses incurred in
connection with a Dispute if the Director’s position in such Dispute was found
by the court, arbitrator or other person or entity presiding over such Dispute
to be frivolous or advanced not in good faith.

 

15.           Modifications.  Neither this Agreement nor any provision hereof
may be modified, altered, amended or waived except by an instrument in writing
duly signed by the party to be charged.

 

16.           Tense and Headings.  Whenever any words used herein are in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply. The headings contained
herein are solely for the purposes of reference, are not part of this Agreement
and shall not in any way affect the meaning or interpretation of this Agreement.

 

17.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

[-Signature Page Follows-]

 

6

 

 

IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and the Director has hereunto
set his hand, on the day and year first above written.

 

WIZARD WORLD, INC.

 

By: /s/ Gareb Shamus   Name: Gareb Shamus   Title: President and Chief Executive
Officer  

 

DIRECTOR       /s/ John Maatta   John Maatta  

 

[Signature page to Director Agreement]

 

 

 



 







EXHIBIT A

 

FORM OF Director and Officer Indemnification Agreement



 



 

 

 

 

WIZARD WORLD, INC.

 

FORM OF DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

 

This Director and Officer Indemnification Agreement, dated as of ___________
(the “Agreement”), is made by and between Wizard World, Inc., a Delaware
corporation (the “Company”), and _____________(the “Indemnitee”).

 

RECITALS:

 

A.           Section 141 of the Delaware General Corporation Law provides that
the business and affairs of a corporation shall be managed by or under the
direction of its board of directors.

 

B.           By virtue of the managerial prerogatives vested in the directors
and officers of a Delaware corporation, directors and officers act as
fiduciaries of the corporation and its stockholders.

 

C.            It is critically important to the Company and its stockholders
that the Company be able to attract and retain the most capable persons
reasonably available to serve as directors and officers of the Company.

 

D.           In recognition of the need for corporations to be able to induce
capable and responsible persons to accept positions in corporate management,
Delaware law authorizes (and in some instances requires) corporations to
indemnify their directors and officers, and further authorizes corporations to
purchase and maintain insurance for the benefit of their directors and officers.

 

E.           The Delaware courts have recognized that indemnification by a
corporation serves the dual policies of (1) allowing corporate officials to
resist unjustified lawsuits, secure in the knowledge that, if vindicated, the
corporation will bear the expense of litigation, and (2) encouraging capable
women and men to serve as corporate directors and officers, secure in the
knowledge that the corporation will absorb the costs of defending their honesty
and integrity.

 

F.           The number of lawsuits challenging the judgment and actions of
directors and officers of Delaware corporations, the costs of defending those
lawsuits and the threat to personal assets have all materially increased over
the past several years, chilling the willingness of capable women and men to
undertake the responsibilities imposed on corporate directors and officers.

 

G.           Recent federal legislation and rules adopted by the Securities and
Exchange Commission and the national securities exchanges have exposed such
directors and officers to new and substantially broadened civil liabilities.

 

H.           Under Delaware law, a director’s or officer’s right to be
reimbursed for the costs of defense of criminal actions, whether such claims are
asserted under state or federal law, does not depend upon the merits of the
claims asserted against the director or officer and is separate and distinct
from any right to indemnification the director may be able to establish.

 



 

 

 





I.           Indemnitee is, or will be, a director and/or officer of the Company
and his or her willingness to serve in such capacity is predicated, in
substantial part, upon the Company’s willingness to indemnify him or her in
accordance with the principles reflected above, to the fullest extent permitted
by the laws of the State of Delaware, and upon the other undertakings set forth
in this Agreement.

 

J.            In recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s service
as a director and/or officer of the Company and to enhance Indemnitee’s ability
to serve the Company in an effective manner, and in order to provide such
protection pursuant to express contract rights (intended to be enforceable
irrespective of, among other things, any amendment to the Company’s certificate
of incorporation or bylaws (collectively, the “Constituent Documents”), any
change in the composition of the Company’s Board of Directors (the “Board”) or
any change-in-control or business combination transaction relating to the
Company), the Company wishes to provide in this Agreement for the
indemnification and advancement of Expenses to Indemnitee on the terms, and
subject to the conditions, set forth in this Agreement.

 

K.           In light of the considerations referred to in the preceding
recitals, it is the Company’s intention and desire that the provisions of this
Agreement be construed liberally, subject to their express terms, to maximize
the protections to be provided to Indemnitee hereunder.

 

AGREEMENT:

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Certain Definitions.  In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

 

(a) “Change in Control” shall have occurred at such time, if any, as Incumbent
Directors cease for any reason to constitute a majority of Directors.  For
purposes of this Section 1(a), “Incumbent Directors” means the individuals who,
as of the date hereof, are Directors of the Company and any individual becoming
a Director subsequent to the date hereof whose election, nomination for election
by the Company’s stockholders, or appointment, was approved by a vote of at
least a majority of the then Incumbent Directors (either by a specific vote or
by approval of the proxy statement of the Company in which such person is named
as a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Securities Exchange Act of 1934, as amended) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

 

(b) “Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; and (ii) any inquiry or investigation, whether made, instituted or
conducted by the Company or any other Person, including, without limitation, any
federal, state or other governmental entity, that Indemnitee reasonably
determines might lead to the institution of any such claim, demand, action, suit
or proceeding.  For the avoidance of doubt, the Company intends indemnity to be
provided hereunder in respect of acts or failure to act prior to, on or after
the date hereof.

 



 

 

 

(c)  “Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company.  For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise; provided that
direct or indirect beneficial ownership of capital stock or other interests in
an entity or enterprise entitling the holder to cast 15% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise shall be
deemed to constitute control for purposes of this definition.

 

(d) “Disinterested Director” means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.

 

(e) “Expenses” means reasonable attorneys’ and experts’ fees and expenses and
all other costs and expenses paid or payable in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to investigate, defend, be a witness in or participate in (including
on appeal), any Claim.

 

(f) “Indemnifiable Claim” means any Claim based upon, arising out of or
resulting from (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his or her capacity as a director, officer, employee or agent of
the Company or as a director, officer, employee, member, manager, trustee or
agent of any other corporation, limited liability company, partnership, joint
venture, trust or other entity or enterprise, whether or not for profit, as to
which Indemnitee is or was serving at the request of the Company, (ii) any
actual, alleged or suspected act or failure to act by Indemnitee in respect of
any business, transaction, communication, filing, disclosure or other activity
of the Company or any other entity or enterprise referred to in clause (i) of
this sentence, or (iii) Indemnitee’s status as a current or former director,
officer, employee or agent of the Company or as a current or former director,
officer, employee, member, manager, trustee or agent of the Company or any other
entity or enterprise referred to in clause (i) of this sentence or any actual,
alleged or suspected act or failure to act by Indemnitee in connection with any
obligation or restriction imposed upon Indemnitee by reason of such status.  In
addition to any service at the actual request of the Company, for purposes of
this Agreement, Indemnitee shall be deemed to be serving or to have served at
the request of the Company as a director, officer, employee, member, manager,
trustee or agent of another entity or enterprise if Indemnitee is or was serving
as a director, officer, employee, member, manager, agent, trustee or other
fiduciary of such entity or enterprise and (i) such entity or enterprise is or
at the time of such service was a Controlled Affiliate, (ii) such entity or
enterprise is or at the time of such service was an employee benefit plan (or
related trust) sponsored or maintained by the Company or a Controlled Affiliate,
or (iii) the Company or a Controlled Affiliate (by action of the Board, any
committee thereof or the Company’s Chief Executive Officer (“CEO”) (other than
as the CEO him or herself)) caused or authorized Indemnitee to be nominated,
elected, appointed, designated, employed, engaged or selected to serve in such
capacity.

 

 

 

 



 





(g) “Indemnifiable Losses” means any and all Losses relating to, arising out of
or resulting from any Indemnifiable Claim; provided, however, that Indemnifiable
Losses shall not include Expenses incurred by Indemnitee in respect of any
Indemnifiable Claim (or any matter or issue therein) as to which Indemnitee
shall have been adjudged liable to the Company, unless and only to the extent
that the Delaware Court of Chancery or the court in which such Indemnifiable
Claim was brought shall have determined upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
Expenses as the court shall deem proper.

 

(h) “Independent Counsel” means a nationally recognized law firm, or a member of
a nationally recognized law firm, that is experienced in matters of Delaware
corporate law and neither presently is, nor in the past five years has been,
retained to represent:  (i) the Company (or any subsidiary) or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements) or (ii) any other named (or, as to a
threatened matter, reasonably likely to be named) party to the Indemnifiable
Claim giving rise to a claim for indemnification hereunder.  Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

 

(i) “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other) and amounts paid
or payable in settlement, including, without limitation, all interest,
assessments and other charges paid or payable in connection with or in respect
of any of the foregoing.

 

(j) “Person” means any individual, entity or group, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended.

 

(k) “Standard of Conduct” means the standard for conduct by Indemnitee that is a
condition precedent to indemnification of Indemnitee hereunder against
Indemnifiable Losses relating to, arising out of or resulting from an
Indemnifiable Claim.  The Standard of Conduct is (i) good faith and a reasonable
belief by Indemnitee that his action was in or not opposed to the best interests
of the Company and, with respect to any criminal action or proceeding, that
Indemnitee had no reasonable cause to believe that his conduct was unlawful, or
(ii) any other applicable standard of conduct that may hereafter be substituted
under Section 145(a) or (b) of the Delaware General Corporation Law or any
successor to such provision(s).

 

2. Indemnification Obligation.  Subject only to Section 7 and to the proviso in
this Section, the Company shall indemnify, defend and hold harmless Indemnitee,
to the fullest extent permitted by the laws of the State of Delaware in effect
on the date hereof or as such laws may from time to time hereafter be amended to
increase the scope of such permitted indemnification, against any and all
Indemnifiable Claims and Indemnifiable Losses; provided, however, that, except
as provided in Section 5, Indemnitee shall not be entitled to indemnification
pursuant to this Agreement in connection with (i) any Claim initiated by
Indemnitee against the Company or any director or officer of the Company unless
the Company has joined in or consented to the initiation of such Claim or the
Claim relates to or arises from the enforcement or prosecution of a right to
indemnification under this Agreement, or (ii) the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended.  Nothing herein is intended to limit the scope
of permitted indemnification to Indemnitee under the laws of the State of
Delaware

 



 

 



 





3. Advancement of Expenses.  Indemnitee shall have the right to advancement by
the Company prior to the final disposition of any Indemnifiable Claim of any and
all actual and reasonable Expenses relating to, arising out of or resulting from
any Indemnifiable Claim paid or incurred by Indemnitee.  Without limiting the
generality or effect of any other provision hereof, Indemnitee’s right to such
advancement is not subject to the satisfaction of any Standard of
Conduct.  Without limiting the generality or effect of the foregoing, within
five business days after any request by Indemnitee that is accompanied by
supporting documentation for specific reasonable Expenses to be reimbursed or
advanced, the Company shall, in accordance with such request (but without
duplication), (a) pay such Expenses on behalf of Indemnitee, (b) advance to
Indemnitee funds in an amount sufficient to pay such Expenses, or (c) reimburse
Indemnitee for such Expenses; provided that Indemnitee shall repay, without
interest, any amounts actually advanced to Indemnitee that, at the final
disposition of the Indemnifiable Claim to which the advance related, were in
excess of amounts paid or payable by Indemnitee in respect of Expenses relating
to, arising out of or resulting from such Indemnifiable Claim.  In connection
with any such payment, advancement or reimbursement, at the request of the
Company, Indemnitee shall execute and deliver to the Company an undertaking,
which need not be secured and shall be accepted without reference to
Indemnitee’s ability to repay the Expenses, by or on behalf of the Indemnitee,
to repay any amounts paid, advanced or reimbursed by the Company in respect of
Expenses relating to, arising out of or resulting from any Indemnifiable Claim
in respect of which it shall have been determined, following the final
disposition of such Indemnifiable Claim and in accordance with Section 7, that
Indemnitee is not entitled to indemnification hereunder.

 

4. Indemnification for Additional Expenses.  Without limiting the generality or
effect of the foregoing, the Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request
accompanied by supporting documentation for specific Expenses to be reimbursed
or advanced, any and all actual and reasonable Expenses paid or incurred by
Indemnitee in connection with any Claim made, instituted or conducted by
Indemnitee for (a) indemnification or reimbursement or advance payment of
Expenses by the Company under any provision of this Agreement, or under any
other agreement or provision of the Constituent Documents now or hereafter in
effect relating to Indemnifiable Claims, and/or (b) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company;
provided, however, if it is ultimately determined that the Indemnitee is not
entitled to such indemnification, reimbursement, advance or insurance recovery,
as the case may be, then the Indemnitee shall be obligated to repay any such
Expenses to the Company; provided further, that, regardless in each case of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, reimbursement, advance or insurance recovery, as the case may
be, Indemnitee shall return, without interest, any such advance of Expenses (or
portion thereof) which remains unspent at the final disposition of the Claim to
which the advance related.

 



 

 





 





5. Partial Indemnity.  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss but not for the entire amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

 

6. Procedure for Notification.  To obtain indemnification under this Agreement
in respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall
submit to the Company a written request therefore, including a brief description
(based upon information then available to Indemnitee) of such Indemnifiable
Claim or Indemnifiable Loss.  If, at the time of the receipt of such request,
the Company has directors’ and officers’ liability insurance in effect under
which coverage for such Indemnifiable Claim or Indemnifiable Loss is potentially
available, the Company shall give prompt written notice of such Indemnifiable
Claim or Indemnifiable Loss to the applicable insurers in accordance with the
procedures set forth in the applicable policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all Indemnifiable Claims and Indemnifiable Losses in
accordance with the terms of such policies.  The Company shall provide to
Indemnitee a copy of such notice delivered to the applicable insurers,
substantially concurrently with the delivery thereof by the Company.  The
failure by Indemnitee to timely notify the Company of any Indemnifiable Claim or
Indemnifiable Loss shall not relieve the Company from any liability hereunder
unless, and only to the extent that, the Company did not otherwise learn of such
Indemnifiable Claim or Indemnifiable Loss and to the extent that such failure
results in forfeiture by the Company of substantial defenses, rights or
insurance coverage.

 

7.  Determination of Right to Indemnification.

 

(a) To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including, without limitation, dismissal
without prejudice, Indemnitee shall be indemnified against all Indemnifiable
Losses relating to, arising out of or resulting from such Indemnifiable Claim in
accordance with Section 2 and no Standard of Conduct Determination (as defined
in Section 7(b)) shall be required.

 

(b) To the extent that the provisions of Section 7(a) are inapplicable to an
Indemnifiable Claim that shall have been finally disposed of, any determination
required to be made under the laws of the State of Delaware as to whether
Indemnitee has satisfied the applicable Standard of Conduct (a “Standard of
Conduct Determination”) shall be made as follows:  (i) if a Change in Control
shall not have occurred, or if a Change in Control shall have occurred but
Indemnitee shall have requested that the Standard of Conduct Determination be
made pursuant to this clause (i), (A) by a majority vote of the Disinterested
Directors, even if less than a quorum of the Board, (B) if such Disinterested
Directors so direct, by a majority vote of a committee of Disinterested
Directors designated by a majority vote of all Disinterested Directors, or (C)
if there are no such Disinterested Directors, or if a majority of the
Disinterested Directors so direct, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee; and
(ii) if a Change in Control shall have occurred and Indemnitee shall not have
requested that the Standard of Conduct Determination be made pursuant to clause
(i) above, by Independent Counsel in a written opinion addressed to the Board, a
copy of which shall be delivered to Indemnitee.

 



 

 



 





(c) If (i) Indemnitee shall be entitled to indemnification hereunder against any
Indemnifiable Losses pursuant to Section 7(a), (ii) no determination of whether
Indemnitee has satisfied any applicable standard of conduct under Delaware law
is a legally required condition precedent to indemnification of Indemnitee
hereunder against any Indemnifiable Losses, or (iii) Indemnitee has been
determined or deemed pursuant to Section 7(b) to have satisfied the applicable
Standard of Conduct, then the Company shall pay to Indemnitee, within five
business days after the later of (x) the Notification Date in respect of the
Indemnifiable Claim or portion thereof to which such Indemnifiable Losses are
related, out of which such Indemnifiable Losses arose or from which such
Indemnifiable Losses resulted, and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) above shall have been
satisfied, an amount equal to the amount of such Indemnifiable Losses.  Nothing
herein is intended to mean or imply that the Company is intending to use Section
145(f) of the Delaware General Corporation Law to dispense with a requirement
that Indemnitee meet the applicable Standard of Conduct where it is otherwise
required by such statute.

 

(d) If a Standard of Conduct Determination is required to be, but has not been,
made by Independent Counsel pursuant to Section 7(b)(i), the Independent Counsel
shall be selected by the Board or a committee of the Board, and the Company
shall give written notice to Indemnitee advising him or her of the identity of
the Independent Counsel so selected.  If a Standard of Conduct Determination is
required to be, or to have been, made by Independent Counsel pursuant to Section
7(b)(ii), the Independent Counsel shall be selected by Indemnitee, and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected.  In either case, Indemnitee or the
Company, as applicable, may, within five business days after receiving written
notice of selection from the other, deliver to the other a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not satisfy the
criteria set forth in the definition of “Independent Counsel” in Section 1(h),
and the objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the Person so selected shall
act as Independent Counsel.  If such written objection is properly and timely
made and substantiated, (i) the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit and (ii) the non-objecting party
may, at its option, select an alternative Independent Counsel and give written
notice to the other party advising such other party of the identity of the
alternative Independent Counsel so selected, in which case the provisions of the
two immediately preceding sentences and clause (i) of this sentence shall apply
to such subsequent selection and notice.  If applicable, the provisions of
clause (ii) of the immediately preceding sentence shall apply to successive
alternative selections.  If no Independent Counsel that is permitted under the
foregoing provisions of this Section 7(d) to make the Standard of Conduct
Determination shall have been selected within 30 calendar days after the Company
gives its initial notice pursuant to the first sentence of this Section 7(d) or
Indemnitee gives its initial notice pursuant to the second sentence of this
Section 7(d), as the case may be, either the Company or Indemnitee may petition
the Court of Chancery of the State of Delaware for resolution of any objection
which shall have been made by the Company or Indemnitee to the other’s selection
of Independent Counsel and/or for the appointment as Independent Counsel of a
person or firm selected by the Court or by such other person as the Court shall
designate, and the person or firm with respect to whom all objections are so
resolved or the person or firm so appointed will act as Independent Counsel.  In
all events, the Company shall pay all of the actual and reasonable fees and
expenses of the Independent Counsel incurred in connection with the Independent
Counsel’s determination pursuant to Section 7(b).

 



 

 

 







8. Cooperation.  Indemnitee shall cooperate with reasonable requests of the
Company in connection with any Indemnifiable Claim and any individual or firm
making such Standard of Conduct Determination, including providing to such
Person documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to defend the Indemnifiable Claim or make any Standard of
Conduct Determination without incurring any unreimbursed cost in connection
therewith.  The Company shall indemnify and hold harmless Indemnitee against
and, if requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within five business days of such request accompanied by supporting
documentation for specific costs and expenses to be reimbursed or advanced, any
and all costs and expenses (including attorneys’ and experts’ fees and expenses)
actually and reasonably incurred by Indemnitee in so cooperating with the Person
defending the Indemnifiable Claim or making such Standard of Conduct
Determination.

 

9. Presumption of Entitlement.  Notwithstanding any other provision hereof, in
making any Standard of Conduct Determination, the Person making such
determination shall presume that Indemnitee has satisfied the applicable
Standard of Conduct.

 

10. No Other Presumption.  For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
Standard of Conduct or that indemnification hereunder is otherwise not
permitted.

 

11. Non-Exclusivity.  The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have under the Constituent Documents, or the
substantive laws of the Company’s jurisdiction of incorporation, any other
contract or otherwise (collectively, “Other Indemnity Provisions”); provided,
however, that (a) to the extent that Indemnitee otherwise would have any greater
right to indemnification under any Other Indemnity Provision, Indemnitee will
without further action be deemed to have such greater right hereunder, and (b)
to the extent that any change is made to any Other Indemnity Provision which
permits any greater right to indemnification than that provided under this
Agreement as of the date hereof, Indemnitee will be deemed to have such greater
right hereunder.  The Company may not, without the consent of Indemnitee, adopt
any amendment to any of the Constituent Documents the effect of which would be
to deny, diminish or encumber Indemnitee’s right to indemnification under this
Agreement.

 

12.  Liability Insurance and Funding.  For the duration of Indemnitee’s service
as a director and/or officer of the Company and for a reasonable period of time
thereafter, which such period shall be determined by the Company in its sole
discretion, the Company shall use commercially reasonable efforts (taking into
account the scope and amount of coverage available relative to the cost thereof)
to cause to be maintained in effect policies of directors’ and officers’
liability insurance providing coverage for directors and/or officers of the
Company, and, if applicable, that is substantially comparable in scope and
amount to that provided by the Company’s current policies of directors’ and
officers’ liability insurance.  Upon reasonable request, the Company shall
provide Indemnitee or his or her counsel with a copy of all directors’ and
officers’ liability insurance applications, binders, policies, declarations,
endorsements and other related materials.  In all policies of directors’ and
officers’ liability insurance obtained by the Company, Indemnitee shall be named
as an insured in such a manner as to provide Indemnitee the same rights and
benefits, subject to the same limitations, as are accorded to the Company’s
directors and officers most favorably insured by such policy.  Notwithstanding
the foregoing, (i) the Company may, but shall not be required to, create a trust
fund, grant a security interest or use other means, including, without
limitation, a letter of credit, to ensure the payment of such amounts as may be
necessary to satisfy its obligations to indemnify and advance expenses pursuant
to this Agreement and (ii) in renewing or seeking to renew any insurance
hereunder, the Company will not be required to expend more than 2.0 times the
premium amount of the immediately preceding policy period (equitably adjusted if
necessary to reflect differences in policy periods).

 



 

 

 







13. Subrogation.  In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the related rights
of recovery of Indemnitee against other Persons (other than Indemnitee’s
successors), including any entity or enterprise referred to in clause (i) of the
definition of “Indemnifiable Claim” in Section 1(f).  Indemnitee shall execute
all papers reasonably required to evidence such rights (all of Indemnitee’s
reasonable Expenses, including reasonable attorneys’ fees and charges, related
thereto to be reimbursed by or, at the option of Indemnitee, advanced by the
Company).

 

14. No Duplication of Payments.

 

(a) The Company shall not be liable under this Agreement to make any payment to
Indemnitee in respect of any Indemnifiable Losses to the extent Indemnitee has
otherwise already actually received payment (net of Expenses incurred in
connection therewith) under any insurance policy, the Constituent Documents and
Other Indemnity Provisions or otherwise (including from any entity or enterprise
referred to in clause (i) of the definition of “Indemnifiable Claim” in Section
1(f)) in respect of such Indemnifiable Losses otherwise indemnifiable hereunder.

 

(b) Notwithstanding anything to the contrary contained in Section 14(a) above,
the Company hereby acknowledges that Indemnitee may have certain rights to
indemnification, advancement of expenses and/or insurance provided by one or
more venture capital funds, the general partners, managing members or other
control persons and/or any affiliated management companies of such venture
capital funds, and certain of its or their affiliates (collectively, the “Fund
Indemnitors”).  The Company hereby agrees that in connection with any
Indemnifiable Claim, (i) it is the indemnitor of first resort (i.e., its
obligations to Indemnitee are primary and any obligation of the Fund Indemnitors
to advance expenses or to provide indemnification for the same expenses or
liabilities incurred by Indemnitee are secondary), (ii) it shall be required to
advance the full amount of expenses incurred by Indemnitee and shall be liable
for the full amount of all Expenses, judgments, penalties, fines and amounts
paid in settlement to the extent legally permitted and as required by the terms
of this Agreement and the Company’s Constituent Documents (or any other
agreement between the Company and Indemnitee), without regard to any rights
Indemnitee may have against the Fund Indemnitors, and, (iii) it irrevocably
waives, relinquishes and releases the Fund Indemnitors from any and all claims
against the Fund Indemnitors for contribution, subrogation or any other recovery
of any kind in respect thereof.  The Company further agrees that no advancement
or payment by the Fund Indemnitors on behalf of Indemnitee with respect to any
claim for which Indemnitee has sought indemnification from the Company shall
affect the foregoing and the Fund Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of Indemnitee against the Company.  The Company and
Indemnitee agree that the Fund Indemnitors are express third party beneficiaries
of the terms of this Section 14(b).

 



 

 

 







15.  Defense of Claims.  Subject to the provisions of applicable policies of
directors’ and officers’ liability insurance, if any, the Company shall be
entitled to participate in the defense of any Indemnifiable Claim or to assume
or lead the defense thereof with counsel reasonably satisfactory to the
Indemnitee; provided that if Indemnitee determines, after consultation with
counsel selected by Indemnitee, that (a) the use of counsel chosen by the
Company to represent Indemnitee would present such counsel with an actual or
potential conflict, (b) the named parties in any such Indemnifiable Claim
(including any impleaded parties) include both the Company and Indemnitee and
Indemnitee shall conclude that there may be one or more legal defenses available
to him or her that are different from or in addition to those available to the
Company, (c) any such representation by such counsel would be precluded under
the applicable standards of professional conduct then prevailing, or (d)
Indemnitee has interests in the claim or underlying subject matter that are
different from or in addition to those of other Persons against whom the Claim
has been made or might reasonably be expected to be made, then Indemnitee shall
be entitled to retain separate counsel (but not more than one law firm plus, if
applicable, local counsel in respect of any particular Indemnifiable Claim for
all indemnitees in Indemnitee’s circumstances) at the Company’s expense.  The
Company shall not be liable to Indemnitee under this Agreement for any amounts
paid in settlement of any threatened or pending Indemnifiable Claim effected
without the Company’s prior written consent.  The Company shall not, without the
prior written consent of the Indemnitee, effect any settlement of any threatened
or pending Indemnifiable Claim which the Indemnitee is or could have been a
party unless such settlement solely involves the payment of money and includes a
complete and unconditional release of the Indemnitee from all liability on any
claims that are the subject matter of such Indemnifiable Claim.  Neither the
Company nor Indemnitee shall unreasonably withhold its consent to any proposed
settlement; provided that Indemnitee may withhold consent to any settlement that
does not provide a complete and unconditional release of Indemnitee.

 

16. Mutual Acknowledgment. Both the Company and the Indemnitee acknowledge that
in certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors and officers under this Agreement or
otherwise.  Indemnitee understands and acknowledges that the Company may be
required in the future to undertake to the Securities and Exchange Commission to
submit the question of indemnification to a court in certain circumstances for a
determination of the Company’s right under public policy to indemnify Indemnitee
and, in that event, the Indemnitee’s rights and the Company’s obligations
hereunder shall be subject to that determination.

 



 

 

 



17. Successors and Binding Agreement.

 

(a) This Agreement shall be binding upon and inure to the benefit of the Company
and any successor to the Company, including, without limitation, any Person
acquiring directly or indirectly all or substantially all of the business or
assets of the Company whether by purchase, merger, consolidation, reorganization
or otherwise (and such successor will thereafter be deemed the “Company” for
purposes of this Agreement), but shall not otherwise be assignable or
delegatable by the Company.

 

(b) This Agreement shall inure to the benefit of and be enforceable by the
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.

 

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
17(a) and 17(b).  Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by the Indemnitee’s will or by the laws of descent and distribution,
and, in the event of any attempted assignment or transfer contrary to this
Section 17(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.

 

18. Notices.  For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder must be in writing and shall be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or one business day after
having been sent for next-day delivery by a nationally recognized overnight
courier service, addressed to the Company (to the attention of the Secretary of
the Company) and to Indemnitee at the applicable address shown on the signature
page hereto, or to such other address as any party may have furnished to the
other in writing and in accordance herewith, except that notices of changes of
address will be effective only upon receipt.

 

19. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State.  The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the Chancery Court of the
State of Delaware for all purposes in connection with any action or proceeding
which arises out of or relates to this Agreement, waive all procedural
objections to suit in that jurisdiction, including, without limitation,
objections as to venue or inconvenience, agree that service in any such action
may be made by notice given in accordance with Section 18 and also agree that
any action instituted under this Agreement shall be brought only in the Chancery
Court of the State of Delaware.

 

20.  Validity.  If any provision of this Agreement or the application of any
provision hereof to any Person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other Person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal.  In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.

 



 

 

 







21. Miscellaneous.  No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Company.  No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that is not set forth expressly in this Agreement.

 

22. Certain Interpretive Matters.  Unless the context of this Agreement
otherwise requires, (1) “it” or “its” or words of any gender include each other
gender, (2) words using the singular or plural number also include the plural or
singular number, respectively, (3) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (4) the terms
“Article,” “Section,” “Annex” or “Exhibit” refer to the specified Article,
Section, Annex or Exhibit of or to this Agreement, (5) the terms “include,”
“includes” and “including” will be deemed to be followed by the words “without
limitation” (whether or not so expressed), and (6) the word “or” is disjunctive
but not exclusive.  Whenever this Agreement refers to a number of days, such
number will refer to calendar days unless business days are specified and
whenever action must be taken (including the giving of notice or the delivery of
documents) under this Agreement during a certain period of time or by a
particular date that ends or occurs on a non-business day, then such period or
date will be extended until the immediately following business day.  As used
herein, “business day” means any day other than Saturday, Sunday or a United
States federal holiday.

 

23. Entire Agreement.  This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties hereto with respect to the subject matter of this
Agreement.  Any prior agreements or understandings between the parties hereto
with respect to indemnification are hereby terminated and of no further force or
effect.  This Agreement is not the exclusive means of securing indemnification
rights of Indemnitee and is in addition to any rights Indemnitee may have under
any Constituent Documents.

 

24.  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together shall
constitute one and the same agreement.

 

25. Duration of Agreement.  This Agreement shall continue until and terminate
upon the later of:  (a) six years  after the date that the Indemnitee shall have
ceased to serve as a director, officer, employee, agent or fiduciary of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise which the Indemnitee served at the request of
the Company; (b) the expiration of the applicable statutes of limitations
pertaining to any and all potential proceedings covered by the indemnification
provided for herein; or (c) the final termination of all pending proceedings in
respect of which the Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by the
Indemnitee pursuant to this Agreement relating thereto.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 



 

 

 









IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.


 

 

 

Wizard World, Inc.

 

By:____________________

Name:

Title:   
 

INDEMNITEE:

_______________________

Name:

 
 

Address:     

 



 



 



 

 

